Citation Nr: 0921135	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-38 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from July 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted service connection for 
bilateral pes planus, evaluated as noncompensable (0 percent 
disabling).  The Veteran appealed, and in October 2006, the 
RO increased the Veteran's evaluation to 30 percent.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's bilateral pes planus is shown to have been 
productive of complaints of pain and stiffness, but it is not 
shown to have resulted in pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 30 percent.  He argues that he cannot 
stand for more than five minutes or walk more than 30 feet, 
that he has severe pain, and that he has tenderness of the 
plantar fascia with limitation of motion in his toes.  See 
Veteran's notice of disagreement, received in July 2006.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2008), the Veteran's service treatment 
reports show that he was treated for pes planus on several 
occasions.  His separation examination report notes first 
degree pes planus.  There is no evidence of treatment for 
flat feet for the next 52 years, until a June 2006 VA 
examination report, and no medical opinion was obtained to 
show that pes planus was caused or aggravated by service.  

In a June 2006 rating decision, the RO granted service 
connection for bilateral pes planus, evaluated as 
noncompensable (0 percent disabling), with an effective date 
for service connection of March 13, 2006.  The Veteran 
appealed, and in October 2006, the RO increased the Veteran's 
evaluation to 30 percent, with an effective date of March 13, 
2006.  Since this increase did not constitute a full grant of 
the benefit sought, the increased initial rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The Veteran has been assigned a 30 percent evaluation for 
bilateral pes planus under Diagnostic Code (DC) 5276.  Under 
DC 5276, a 30 percent evaluation is assigned for severe 
bilateral acquired flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated an 
indication of swelling on use, and characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008). 

A 50 percent evaluation is assigned for pronounced bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

The medical evidence consists of two VA examination reports, 
and a report from a private health care provider.  

A VA examination report, dated in June 2006, shows that the 
Veteran stated that he did not have arch pain, that he did 
not take medication for his flat feet, and that he did not 
have flare-ups.  He further stated that he did not have a 
history of foot surgery.  The report notes that his history 
included diabetes mellitus, peripheral vascular disease, 
diabetic neuropathy, and coronary artery disease, and that he 
used a cane and a scooter on occasion.  He indicated that he 
used arch supports, and wore "diabetic shoes."  

On examination, the Veteran weighed 297 pounds, and was noted 
to be morbidly obese.  He had flexible pes planus, 
bilaterally, with no tenderness or swelling, and normal 
flexion and extension in all toes.  Bilaterally, repeat 
plantar flexion and dorsiflexion did not produce pain, 
stiffness, weakness, or fatigue.  An associated X-ray report 
notes bilateral moderate hallux valgus deformities, 
osteopenia, and an oblique fracture through the distal shaft 
of the left fifth metatarsal bone which may be acute or 
subacute.  

A report from D.F.S., D.P.M., dated in April 2008, shows that 
the Veteran sought treatment for complaints of bilateral heel 
and arch pain.  He reported a history of using custom 
orthotics and shoe gear modification.  On examination, he had 
flexible flat feet, pain along the course of the plantar 
fascia, bilaterally, and pes plano valgus.  There were no 
neurological problems.  The Achilles reflexes were normal, 
brisk, and symmetrical.  Muscle mass was normal.  He could 
heel and toe walk "with ease."  He had a medium-height arch 
that flattened out upon weight bearing.  There were no 
significant foot deformities.  X-rays were noted to show a 
small developing infra-calcaneal spur/exostosis.  

The assessment noted plantar fasciitis and flexible pes valgo 
planus of the bilateral feet with associated heel spur 
syndrome and infracalcaneal bursitis, and gastrocnemius 
equinus contracture.   

A VA examination report, dated in May 2008, shows that the 
Veteran complained of cramps in his gastrocnemius muscle, and 
sharp pain in his great toes, as well as foot pain and 
stiffness.  It was noted that he was morbidly obese, and that 
he had severe heart problems that required him to use a 
scooter.  He did not complain of arch pain, and he did not 
have any flare-ups.  On examination, the Veteran had good 
preserved feeling and sensation in both feet.  Bilaterally, 
there was no fatigability, weakness, lack of endurance, 
swelling, heat, or redness.  There was stiffness at the great 
toe.  It was noted that he was unable to stand for more than 
a few minutes, and that he could not walk more than a few 
yards.  It was noted that his wore corrective/diabetic shoes, 
used an orthotic insert, and that he used a cane, walker, and 
wheelchair.  Bilaterally, there was no objective evidence of 
painful motion, swelling, tenderness, instability, weakness, 
or abnormal weight bearing.  There was mild hallux valgus 
with stiffness of the left foot.  There was mild left foot 
pronation, and no right foot pronation.  The arches were not 
present on weight-bearing.  There was no muscle atrophy.  
Gait was antalgic.  X-rays of the right foot were noted to 
show degenerative changes, diffuse osteopenia, hallux valgus 
deformity, and moderate osteoarthritis of the first 
metatarsal joint.  X-rays of the left foot were noted to show 
diffuse osteopenia, hallux valgus deformity, and a chronic 
fracture through the left fifth metatarsal, which was healed.  
Effects of daily activities were noted to be from none to 
severe.  

In a statement from B.L.D., received in July 2006, the author 
asserts that she has known the Veteran for over 30 years, and 
that he uses arch supports, and special shoes, and that his 
foot condition has worsened over the years.  

The Board finds that an initial evaluation in excess of 30 
percent is not warranted for the Veteran's bilateral pes 
planus.  The Veteran is shown to use arch supports.  To the 
extent that he has severe limitations in standing and 
walking, these limitations are indicated to be due to his 
cardiovascular and/or diabetic conditions, and service 
connection is not currently in effect for these disorders.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 
2006 VA examination report shows that, bilaterally, repeat 
plantar flexion and dorsiflexion did not produce pain, 
stiffness, weakness, or fatigue.  The 2008 VA examination 
report shows that there was no objective evidence of painful 
motion, swelling, tenderness, instability, weakness, or 
abnormal weight bearing.  The Veteran is not shown to have 
arch pain in either of the VA examination reports, and 
although he complained of pain in the April 2008 private 
treatment report, that report shows that he had no 
neurological problems, his Achilles reflexes were normal, 
brisk, and symmetrical, muscle mass was normal, and that he 
could heel and toe walk "with ease."  

In summary, the Veteran's bilateral pes planus is not shown 
to have resulted in marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, to 
warrant a higher evaluation under DC 5276.  The Board 
therefore finds that the preponderance of the evidence is 
against an initial disability rating greater than 30 percent 
for bilateral pes planus, and that the claim must be denied.     

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted on the basis of functional loss 
due to pain.  However, the Veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board concludes that the Veteran is 
most appropriately evaluated at the 30 percent rate under DC 
5276.   

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  However, claw foot has not been 
demonstrated.  Thus Diagnostic Code 5278 is not for 
application.  38 C.F.R. § 4.71a, DC 5278 (2008).  

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered the Court's decisions in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) and Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran's disability has 
consistently approximated the criteria for no more than a 30 
percent rating throughout the appeal period, and that 
separate rating periods are not in order.    

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March, April, May, and November of 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records, have been obtained, and the Veteran has been 
afforded examinations.  The appellant and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
him in the adjudication of his appeal.  Mayfield.  

The Board has also considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, Vazquez- 
Flores pertains to the requirements of 38 U.S.C.A. § 5103(a) 
for increased evaluation claims other than those based on 
initial evaluations.  Here, the claim involves an initial 
evaluation, and the Court in Dingess held that in such cases 
section 5103(a) notice is not required, because the purpose 
that the notice was intended to serve has been fulfilled.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


